DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9-14, 17-19, 22, 23, 26, 34, 35, 38-40, 46, 48, 49 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 7, 9, 12, 14, 16, 19, 21, 26-29, 31, 32, 38 of U.S. Patent No. 10,823,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and/or met by the claims of U.S. Patent No. 10,823,775.

Current Application					US Patent No. 10,823,775
1. A sensor for at least one of detecting and measuring a parameter characterizing a first electromagnetic field, the sensor comprising: a. an excitation source; b. an enclosure containing a gas of atoms and/or molecules of which at least a subset may be excited by the excitation source into a 
5. A sensor in accordance with claim 1, wherein the gas includes a molecular vapor.

7. A sensor in accordance with claim 1, wherein the atoms are chosen from a group of atoms including rubidium, cesium, alkali, and alkali earth atoms.
9. A sensor in accordance with claim 1, wherein the parameter of the first electromagnetic field is at least one of an amplitude, frequency, phase, or polarization.

10. A sensor in accordance with claim 1, wherein the parameter of the first electromagnetic field is the modulation of at least one of amplitude, frequency, phase, or polarization.
11. A sensor in accordance with claim 1, wherein the parameter of the first electromagnetic field is the phase of the first electromagnetic field relative to a fiduciary phase.


12. A sensor in accordance with claim 1, further comprising a second electromagnetic field placed into interferometric relation with the first electromagnetic field.
13. A sensor in accordance with claim 1, wherein the phase of the first electromagnetic field is relative to an RF modulated optical beam.
14. A sensor in accordance with claim 1, wherein the parameter of the first electromagnetic field is a time-varying electric field amplitude.
17. A sensor in accordance with claim 1, wherein the source of excitation for exciting atoms of the gas into a Rydberg state comprises at least one light beam.


18. A sensor in accordance with claim 1, wherein the light beams establish one of an electromagnetically induced transparency and electromagnetically induced absorption in the gas.

19. A sensor in accordance with claim 1, wherein the probe beam is a light beam.
22. A sensor in accordance with claim 1, wherein the enclosure includes a vapor cell comprising a dielectric material.
23. A sensor in accordance with claim 22, wherein the dielectric material is glass.
26. A sensor in accordance with claim 1, wherein the parameter of the first electromagnetic field is noise.





34. A system for imaging a parameter of an RF field, the system comprising: a. an excitation source; b. an enclosure containing a gas of atoms and/or molecules configured to interact with the RF field, of which at least a subset may be excited by the excitation source into a distribution of Rydberg states; c. a detector, disposed to detect a probe beam after traversal of the gas by the probe beam, for generating a position-sensitive detector signal; and d. a processor configured to analyze the parameter of the RF field based on effects of the RF-field on the distribution of Rydberg states.


35. A system in accordance with claim 34, wherein the parameter of the RF field is one of amplitude, frequency, modulation, polarization and phase of the RF field.



38. A system in accordance to claim 34, wherein the RF field is an RF signal or an RF waveform characterized by more than one frequency, phase, amplitude, polarization, direction, modulation, or time-varying parameter.
39. A system in accordance with claim 34, wherein the detector is an optical detector

40. A system in accordance with claim 34, wherein the detector is a camera.

46. A monolithic sensor for detecting and/or measuring a parameter characterizing an electromagnetic field, the sensor comprising: a. an atomic vapor contained within an enclosure that includes a dielectric material; b. a source of excitation for exciting atoms of the atomic vapor into a distribution of Rydberg states; and c. a first waveguide for coupling a beam into the atomic vapor a second waveguide for collecting the beam after interaction of the beam with the atomic vapor.
48. A monolithic sensor in accordance with claim 46, wherein the beam coupled into the atomic vapor includes a probe beam.







49. A monolithic sensor in accordance with claim 46 wherein a plurality of beams are coupled into the atomic vapor by the first waveguide.

56. A monolithic sensor in accordance with claim 46, wherein the enclosure includes a light-absorbing surface, and further comprises a temperature regulator.


29. A sensor in accordance to claim 19, wherein the detector is used to detect an electromagnetic field generated by the excitation of and emission from the atomic vapor. (See also Claim 2)

38. A method in accordance with claim 35, wherein the tracer particles are Rubidium atoms. (See Also Claim 3)


28. A sensor in accordance to claim 19, wherein the material or structure for conditioning an electromagnetic field includes a frequency-selective filter or reflector for electromagnetic fields that are entering or exiting the atomic vapor enclosure.

12. A method in accordance with claim 11, wherein modulation is at least one of frequency-, amplitude-, and step-modulation.



9. A method in accordance with claim 1, wherein the physical characteristic of the first, monochromatic electromagnetic field is its phase relative to a fiduciary phase of an RF field that modulates one of the other electromagnetic fields using a non-linear optical element.








16. A method in accordance with claim 15, wherein the light is amplitude or frequency modulated.


7. A method in accordance with claim 1, wherein the physical characteristic of the first electromagnetic field is field amplitude.

26. A sensor in accordance to claim 19, wherein the source of excitation for exciting atoms of the atomic vapor into a Rydberg state comprises one or more light beams to establish an electromagnetically induced transparency or electromagnetically induced absorption in the atomic vapor.


(See Claim 26)







(See Claim 26)


27. A sensor in accordance to claim 19, wherein the enclosure containing the atomic vapor is a glass vapor cell.

(See Claim 27)







31. A sensor for detecting and/or measuring a parameter characterizing an electromagnetic field with Rydberg atoms, the sensor comprising: a. an atomic vapor contained within an enclosure comprising a dielectric light-absorbing material; b. a source of a heating beam incident upon the dielectric light-absorbing material; c. a source of excitation for exciting atoms of the atomic vapor into a distribution of Rydberg states; d. a detector for detecting a probe beam after traversal of the atomic vapor and for generating a detector signal; and e. a processor for applying the heating beam to the dielectric light-absorbing material in such a manner as to regulate a temperature characterizing the atomic vapor.


28. A sensor in accordance to claim 19, wherein the material or structure for conditioning an electromagnetic field includes a frequency-selective filter or reflector for electromagnetic fields that are entering or exiting the atomic vapor enclosure.






(See Claim 28)






29. A sensor in accordance to claim 19, wherein the detector is used to detect an electromagnetic field generated by the excitation of and emission from the atomic vapor.

32. A sensor in accordance with claim 31, wherein the dielectric light-absorbing surface is a film.



(See Claim 19 and/or Claim 21)













31. A sensor for detecting and/or measuring a parameter characterizing an electromagnetic field with Rydberg atoms, the sensor comprising: a. an atomic vapor contained within an enclosure comprising a dielectric light-absorbing material; b. a source of a heating beam incident upon the dielectric light-absorbing material; c. a source of excitation for exciting atoms of the atomic vapor into a distribution of Rydberg states; d. a detector for 

21. A sensor in accordance to claim 19, wherein the at least one of a material and a structure for conditioning an electromagnetic field is at least one of a material and a structure for conditioning an electromagnetic field is a waveguide.


(See Claim 31)


Allowable Subject Matter
Claims 2-4, 6, 8, 15, 16, 20, 21, 24, 25, 27-33, 36, 37, 41-45, 47 and 50-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 16, 2021